Citation Nr: 1037000	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-04 727	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to service connection for diabetes mellitus to 
include as due to exposure to Agent Orange for the purpose of 
accrued benefits.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1955 to July 1974.  
He died in April 2005.  The Appellant is mother of the Veteran's 
children, but not the Veteran's surviving spouse. 

This matter is before the Board of Veterans Appeals (Board) on 
appeal of rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO), dated in September 2005, denying 
service connection for the cause of the Veteran's death and, 
dated in December 2005, denying accrued benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

The Appellant is mother of the Veteran's children and she filed 
claims on their behalf for dependency and indemnity compensation 
and accrued benefits.  

The record reveals that the Veteran married L. S., but had been 
separated from her for many years.  In all documents the Veteran 
filed with VA while he was alive, the Veteran stated he was 
"separated" or "estranged" from L. S.  There is no evidence in 
the file that the Veteran and L. S. were ever divorced.  L. S. 
filed her own claim for benefits in May 2005, which the RO denied 
in August 2005, which she did not appeal.  

The RO denied the claims on behalf of the Veteran's children on 
the merits in September 2005, denying service connection for the 
cause of the Veteran's death and, dated in December 2005, denying 
accrued benefits.
As there cannot be concurrent VA benefits to a surviving spouse 
and to dependents for the cause of the Veteran's death and for 
accrued benefits, the Board cannot proceed to adjudicate the 
merits of the claims until the eligibility requirements of the 
claimants have been established.  Bernard v. Brown, 384 Vet. 
App. 384, 394 (1995).

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of whether the 
Veteran's children are legally entitled to 
dependency and indemnity compensation or 
accrued benefits, considering the evidence 
that there is a surviving spouse.  
38 U.S.C.A. §§ 1310, 1311, 1313. 

If the decision is adverse to the 
Appellant on behalf of the Veteran's 
children, furnish the Appellant a 
supplemental statement of the case and 
return the case to the Board. 

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


